DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/20/21, has been entered. Claims 1, 5-15, 17, 20, 26, 34, 40-42, and 44 are pending and under examination. Claims 2-6, 16, 18-19, 21-25, 27-33, 35-39, 43, and 45-94 are cancelled. Claims 1, 5, 6, 8, 10, 11, 12, 15, 26, 41, 42, and 44 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 07/19/21:
The rejection of claims 1-2, 5-15, 17, 20, 26, 34-36, 40-42, and 44-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 5-15, 17, 20, 26, 34-36, 40-42, and 44-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 6 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 7-9, 12-15, 17, 20, 26, 34-35, 41-42 and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson et al. 2017 (US 2017/0205426), found on page 14 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 6-11, 26, 34-36, 40-42, and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al. 2017 (US 2017/0211121), found on page 17 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-2, 6-8, 34-36, 40, and 44-45 under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. 2017 (US 2017/0283846), found on page 18 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.



EXAMINER’S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.  Authorization for this examiner’s amendment was given in an interview with M. Lisa Wilson on 01/12/21 (see Interview Summary, attached).

6.  The application has been amended as follows: 

Claim 1 (Currently Amended) A method for assessing the microbial status of a patient sample as monomicrobial or polymicrobial which comprises, 
(a) inoculating a growth control reservoir and each of at least eight (8) reservoirs of a selective/differential growth panel (SDGP) with a cultured patient sample, said sample having been confirmed positive for microbial growth, wherein each of the 8 reservoirs comprises a distinct differential or selective growth medium for a selected microorganism or group of microorganisms, wherein the selective growth medium comprises 

(ii) one or more compounds that inhibit growth of one of said selected microorganisms or group of microorganisms, or 
(iii) both (1) and (ii), and 
wherein the differential growth medium comprises a substrate for an enzyme expressed by one of said selected microorganisms or group of microorganisms, and reaction of the substrate catalyzed by said enzyme produces a reaction product; 
(b) incubating the SDGP for a time and under conditions for microbial growth to be detectable in the growth control reservoir; 
(c) performing at least two different assays with each of the at least 8 reservoirs of the SDGP, wherein the assays are for independently detecting one or more of 
(i) the presence, absence or identity of a microorganism or a group of microorganisms in a selective or differential growth media, 
(ii) an amount of substrate in a differential growth media, or 
(iii) an amount of reaction product in a differential growth media, 
(d) determining from the assay results whether one of the selected microorganisms or groups of microorganisms is present in each reservoir, and 
(e) assessing (i) the patient sample as at least monomicrobial if all of the assays are negative, as monomicrobial or polymicrobial if at least one assay is positive, and as polymicrobial if two or more different assays are positive and (ii) the 
Claim 5. (Currently amended) The method of claim 1, further comprising performing a coagulase assay and based on the results of the coagulase assay and the results from the selective and differential media, 

Claim 6. (Currently amended). The method of claim 1, wherein the SDGP comprises a minimum 10, 12, 14, 16, 18, or 20 reservoirs.

Claim 7. (Currently Amended) The method of claim 1, wherein one or more additional reservoirs on the SDGP comprises non-selective media.

Claim 8. (Currently Amended)  The method of claim 1, wherein said SDGP is configured for detecting a Gram positive microorganism or a group of Gram positive microorganisms or a Gram negative microorganism or a group of Gram negative microorganisms.

Claim 12. (Currently amended) The method of claim 1, wherein the assay for detecting the identify of a microorganism or a group of microorganisms the microorganism or the group of microorganism 

Claim 13. (Currently Amended) The method of claim 12, wherein 

Claim 14. (Original) The method of claim 12, wherein and matrix-assisted laser desorption ionization.

Claim 15. (Currently amended) The method of claim 12, wherein 

Claim 17. (Currently amended) The method of claim 15, wherein analysis of the mass spectrum identifies proteins and/or glycolipids of the microorganism or the group of microorganisms.

Claim 20. (Currently Amended) The method of claim 15, wherein the microorganisms in a reservoir are concentrated before spotting on the MALDI-TOF target.

Claim 40. (Currently Amended) The method of claim 1, wherein two or more sets of the same SDGP reservoirs are present on a consumable such that two or more patient samples may be inoculated into that consumable.

Claim 41. (Currently amended) The method of claim 1, wherein the assay for detecting the identify of a microorganism or a group of microorganisms the microorganism or the group of microorganisms.

Claim 42. (Currently amended) The method of claim 41, wherein the assay comprises sequencing the nucleic acid, hybridizing a probe to the nucleic acid, or performing an enzyme catalyzed reaction on the nucleic acid.

Claim 44. (Currently amended) The method of claim 1, wherein each selective medium comprises [[of]] one or more media selected from the group consisting of: Streptococcus enrichment broth, Fraser broth, Giolitti Cantoni broth, Streptococcus faecalis media, sodium lauryl sulfate, tellurite, brilliant green media, brain heart infusion media with vancomycin, MacConkey media and purple media, bile esculin media, BCYE selective media with CCVC or CAV, BBE/LKV, Klinger iron media, triple sugar media, indole media, DNAse test media, Mio medium, phenol red media, eosin-methylene blue media, urea media, mannitol salt media with oxacillin, mannitol salt media without oxacillin, 

Allowable Subject Matter
7.  Claims 1, 5-15, 17, 20, 26, 34, 40-42, and 44 are allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

January 12, 2022